DETAILED ACTION
This communication is in response to the request for continued examination filed 16 May 2022 (submission filed 18 April 2022).
Claims 21-41 have all been amended.
Claims 21-41 are currently pending.  
Claims 21-41 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues, under Prong One of Step 2A, that “[m]any of the recitations of Claim 21 necessarily involve specifically featured interactions between or among multiple computing devices, and cannot possibly be performed in the human mind or with generic computer components.” Remarks at 14-15. Using the “generating” step as an example, this step involves generating a set of recommended digital media content items based at least in part on the brand safety policy associated with the electronic asset portfolio and the digital media context metadata associated with the electronic anchor asset. This step is recited as being performed by the one or more processors of the electronic asset server system. As an initial meter, these computer components do not preclude a step from being placed in to the metal processes grouping of abstract ideas. A human, given the appropriate data (i.e., the brand safety policy and the digital media context metadata), is capable of assessing the data and selecting/generating a set of recommended items. This logic holds true for the “selecting” step as well, as shown in the rejection below.
Regarding Prong Two of Step 2B, Applicant argues limitations not present in the claims. For example, on page 16 of Remarks, Applicant highlights the extraction of metadata using various functionality, including image search, pattern recognition, and speech to text natural language processing. The claims do not recite any of these techniques. Indeed, the claims recite retrieving the data that was extracted via these techniques. These techniques, however, are not being performed in the claims but rather the claim recites retrieving the data after extraction via these techniques. Similar to a material or article worked upon by an apparatus (see MPEP 2115), the extraction steps are not positively recited. The data, gathered via extraction, is the material upon which the method works. The data is merely an input to the method and the way it came to be extracted is not positively recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 21, 28, and 35) The “generating a set of recommended digital media content items, by the one or more processors of the electronic asset server system and based at least in part on the brand safety policy associated with the electronic asset portfolio and the digital media context metadata associated with the electronic anchor asset” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the one or more processors of the electronic asset server system” language, the claim encompasses a user manually generating a set of recommended content items based on known information. These claims fall into the mental processes grouping of abstract ideas.
(Claims 21, 28, and 35) The “selecting a second digital media content item from the set of recommended digital media content items by the one or more processors of the electronic asset server system and based on a weighted composite score using second digital media context metadata associated with the second digital media content item” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the one or more processors of the electronic asset server system” language, the claim encompasses a user manually selecting content based on a score. These claims fall into the mental processes grouping of abstract ideas.
Claims 21, 28, and 35 recite the concept of providing a user with a second content items based on information known about the second content item and a first content item. This concept is a certain method of organizing human activity including advertising activities.
Additionally, claims 21, 28, and 35 recite the overall concept of targeted advertising, which is a fundamental economic practice.
Claims 22-27, 29-34, and 36-41 further define the metadata and recite the same abstract idea as their respective independent claims.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. Claims 21-41 indicate each step is merely implemented by a server which amounts to mere instructions to apply the exception using a generic computer component.
The recited generic computer components, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Claims 21, 28, and 35) Additionally, the “receiving, by one or more processors of an electronic asset server system from a consumption user computing device and based on user interaction data captured by the consumption user computing device, a selection of a first digital media content item as an anchor electronic asset, the first digital media content item included in an electronic asset portfolio, the electronic asset portfolio having a brand safety policy defined by a digital content publisher of the electronic asset portfolio and the brand safety policy applied to each electronic asset in the electronic asset portfolio” and “responsive to receiving the selection of the first digital media content as the anchor electronic asset, performing: retrieving, by the one or more processors of the electronic asset server system and based at least in part on the first digital media content, digital media context metadata associated with the anchor electronic asset, the digital media context metadata having been extracted from the first digital media content using one or more digital media computing techniques and provided by at least one digital media enrichment service” steps are mere data gathering and the “sending, by the one or more processors of the electronic asset server system to the consumption user device, a digital media playlist that includes the set of recommended digital media content items to cause the second digital media content item to be presented for viewing in a graphic user interface at the consumption user computing device” step is post-solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
The “receiving,” “retrieving,” and “sending” steps are considered routine and conventional. See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network. The presentation step is also considered routine and conventional See MPEP 2106.05(d)(II)(iv) Presenting offers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688